DETAILED ACTION

Acknowledgement 
Since applicant filed amendment on 03-23-22 and stated that the limitation in claim 17 “The multilayer coil according to Claim 9, wherein the conductor is plated on the conductive hole” is an error, which should be “The multilayer coil according to Claim 9, wherein the conductor is plated in the conductive hole”, and claim 17 is amended.
Since claim 17 has been amended, the Claim Objection of Claim 17 is withdrawn.
When reviewing claim 17, examiner also found that an error was made by the examiner in the last Final Office Action, that the applicant also made an amendment of claim 9 on 01-07-22, the applicant had changed the limitation: “a conductor provided in the hole”, of which the examiner was missed; for correcting the error, the examiner re-do the final rejection. 
Since this is a 2nd-fianl rejection, and the response time is reset.
 
Amendment
Acknowledgement is made of Amendment filed 01-07-22 and 03-23-22.
Claims 9 and 17 are amended.
Claims 1-8 are canceled.
Claims 18-24 are added.

    Election/Restrictions
This case was restricted between Groups I (Claims 1-8) and II (Claims 9-17). In this amendment, applicant canceled non-elected Group I (claims 1-8), and add Group III 
Newly submitted claims 18-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, Claims 1-8, Canceled;
Group II, Claims 9-17, Elected on 08-02-21;
Group III, newly add claims 18-24.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups II and III are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
For example, the limitations of the conductor electrically connects only the portion of the first conductor pattern and the portion of the second conductor pattern to each other, in the subcombination claim 9 of Group II, which do not require by the subcombination claim 18 of Group III; and the limitations of the first conductor pattern includes: a first spiral conductor provided on one side of the first insulating base material layer; and a second spiral conductor provided on another side of the first insulating base material layer and integrally joined to the first spiral conductor through a spiral opening provided in the first insulating base material layer; and the second conductor pattern includes: a third spiral conductor provided on one side of the second 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains nonelected claims 18-24.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Yoon et al. in view of Yugawa et al. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US20130074321), in view of Yugawa et al. (US20110083883).
Re Claim 9, Yoon show and disclose
A multilayer coil comprising: 
a first substrate (20, fig. 4C) including a first insulating base material layer (polyimide layer 21, fig. 4C) and a first conductor pattern (conductor patterns 22, fig. 4C) provided on the first insulating base material layer; 
a second substrate (10, fig. 4C) including a second insulating base material layer (polyimide layer 11, fig. 4C) and a second conductor pattern (conductor patterns 13, fig. 4C) provided on the second insulating base material layer; 

a hole (via hole H1, fig. 4D) extending through the first insulating base material layer and the second insulating base material layer; and 
a conductor (conductor of H1, fig. 4D) provided in the hole, and electrically connecting a portion of the first conductor pattern and a portion of the second conductor pattern to each other (fig. 4D); 
the first conductor pattern and the second conductor pattern each include a coil pattern (coil patterns of 13 and 22, fig. 4C) with a coil axis that extends in a lamination direction in which the first substrate and the second substrate are laminated together (fig. 4C); 
the joining layer is a single layer (adhesive layer 30, fig. 4C); 
the multilayer coil includes a portion in which only the joining layer is interposed between the first conductor pattern and the second conductor pattern (fig. 4C); and
the conductor electrically connects only the portion of the first conductor pattern and the portion of the second conductor pattern to each other (fig. 4D);
Yoon does not disclose
wherein the joining layer is made of a thermoplastic resin; 
Yugawa teaches a device wherein
wherein the joining layer is made of a thermoplastic resin (thermoplastic liquid crystal polymer adhesive layer 6a, [0067]);

after modification, by using thermoplastic adhesive layer, amounts of deformation of materials of the first insulating base material layer and the second insulating base material layer (polyimide layers, [0046]), at a fusion temperature of the joining layer are less than an amount of deformation of the joining layer (thermoplastic liquid crystal polymer adhesive layer) at the fusion temperature of the joining layer (since polyimide has a higher melting point than thermoplastic liquid crystal polymer, so that the hot pressing bonding could be performed for laminating process [0108], Yugawa. Furthermore, It is also evidenced by Matsuoka, US20060054628: a liquid crystal polymer adhesive layer, [0004], by "heat-bonding" a thermoplastic liquid crystal polymer, [0010]; and polyimide composite that can withstand temperatures above the melting point of the liquid crystal polymer films, [0057]).
Re Claim 10, Yoon show and disclose
The multilayer coil according to Claim 9, wherein at least one of the first conductor pattern and the second conductor pattern is a spiral coil (spiral coil, fig. 4C).
Re Claim 11, Yoon show and disclose

Re Claim 13, Yoon show and disclose
The multilayer coil according to Claim 9, wherein at least one of the first conductor pattern and the second conductor pattern includes coil patterns in a plurality of layers (fig. 4D).
Re Claim 14, Yoon show and disclose
The multilayer coil according to Claim 9, wherein the first conductor pattern includes a coil pattern (coil patterns 22 and 23, fig. 2) on both sides of the first insulating base material layer (21, fig. 2).
Re Claim 15, Yoon show and disclose
The multilayer coil according to Claim 9, wherein the first conductor pattern and the second conductor pattern are made of a Cu film (copper foils, [0046]).
Re Claim 16, Yoon and Matsuoka disclose
The multilayer coil according to Claim 9, wherein the joining layer is made of liquid crystal polymer (a thermoplastic liquid crystal polymer adhesive layer, see claim 9 above).
	Re Claim 17, Yoon show and disclose
The multilayer coil according to Claim 9, wherein the conductor is plated in the conductive hole (plating insides of the first and second conductive via holes, [0015]),

wherein the conductor provided in the hole is a Cu plating film.
Yugawa teaches a device wherein
the conductor provided in the hole is a Cu plating film (The thru hole conductor 8 is made of a conductive material. The conductive material includes copper, [0065], Yugawa).
Therefore, it would have been obvious to one having ordinary skill in the art to use copper plating for conductor of via hole as taught by Yugawa in the electronic device of Yoon, in order to have a lower cost and higher conductive via hole for the electronic device; and since using copper for the conductor of a via hole is well-known and most common in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., in view of Yugawa et al., as applied to claim 9 above, further in view of Omi et al. (JP 02079208).
Re Claim 12, Yoon and Yugawa disclose
The multilayer coil according to Claim 9,
 Yoon and Yugawa do not disclose
wherein the first conductor pattern has a thickness greater than a thickness of the first insulating base material layer and the second conductor pattern has a thickness greater than a thickness of the second insulating base material layer, or the thickness of the first conductor pattern is greater than the thickness of the first insulating base material layer.
Omi teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use conductor pattern thicker than insulating layer as taught by Omi in the electronic device of Yoon, in order to have variety design choice of thickness of the conductor pattern and the insulating layer for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848